IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA17-762

                                Filed: 1 May 2018

Cleveland County, No. 15 CRS 50052

STATE OF NORTH CAROLINA

            v.

DOMINIC RASHAUN STROUD


      Appeal by defendant from judgment entered 20 February 2017 by Judge

Robert C. Ervin in Cleveland County Superior Court. Heard in the Court of Appeals

8 January 2018.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General M.
      Denise Stanford, for the State.

      Anne Bleyman for defendant-appellant.


      DAVIS, Judge.


      In this appeal, we consider whether (1) the defendant’s indictment was fatally

defective because it misspelled his middle name and misidentified his race and date

of birth; (2) the State presented sufficient evidence of an agreement between the

defendant and another person to rob the victim in order to support a conspiracy

charge; and (3) the defendant’s right to due process was violated by the compelled

appearance of the mother of his child as a witness for the prosecution. Dominic

Rashaun Stroud (“Defendant”) appeals from his convictions for robbery with a
                                    STATE V. STROUD

                                    Opinion of the Court



dangerous weapon and conspiracy to commit robbery with a dangerous weapon. After

a thorough review of the record and applicable law, we conclude that Defendant

received a fair trial free from error.

                       Factual and Procedural Background

       The State presented evidence at trial tending to establish the following facts:

On 4 January 2015 at approximately 5:00 p.m., Terry Maddox, Jr. went to Optimist

Park in Shelby, North Carolina to meet a woman that he knew only though Facebook

as “Shay.” Following his arrival at the park, the two of them sat on benches in the

picnic shelter area, and Maddox prepared to smoke marijuana that the woman had

brought with her.

       Maddox was suddenly struck on the head and fell to the ground. He saw two

masked men holding firearms. One of them held a rifle, and the other possessed a

handgun. One of the men told Maddox to remove his shoes, and he did so. The men

then took his car keys, cell phone, and gold watch.

       That afternoon, Officer Donald Bivins of the Shelby Police Department was

dispatched to a house at 904 Hampton Street — which was located approximately

100 yards from Optimist Park — after dispatch received a call of “shots fired” in the

area of the park.     Upon entering the house, Officer Bivins and another officer

observed a white male and a black male in the living room.          The officers also




                                           -2-
                                  STATE V. STROUD

                                  Opinion of the Court



encountered a black male sleeping in one bedroom and a white female lying on the

floor of another bedroom.

      As a means of securing the house, the officers instructed the occupants of the

home to go into the living room. While in the living room, Officer Bivins observed a

bullet from a rifle on the floor next to the couch. When he leaned down to inspect the

bullet, he discovered that a rifle was also present underneath the couch. Officer

Bivins further observed a second bullet located between the cushions of a loveseat in

the living room. Behind the loveseat was a .9 millimeter Glock handgun that was not

loaded. Under a blanket in the carport, Officer Bivins found a .45 caliber Glock

handgun.

      Officer Matthew Dyer of the Shelby Police Department was also dispatched to

the Optimist Park area that evening. He encountered Maddox, who informed Officer

Dyer that he could identify the persons who had robbed him. After coordinating with

the officers at 904 Hampton Street, Officer Dyer took Maddox to the residence “for a

show-up to identify the suspects that robbed him.” An officer stationed at the home

directed three persons to step outside the house, and Maddox identified all three of

the individuals as the persons who had robbed him.        The persons identified by

Maddox were Defendant, Abreanne LaShea Bowen (the mother of Defendant’s child),

and Joey Raborn (a friend of Defendant). All three were placed into custody and

taken to the Shelby Police Department for questioning.



                                         -3-
                                    STATE V. STROUD

                                    Opinion of the Court



      Shortly thereafter, Bowen was interviewed by Detective Matt Styers of the

Shelby Police Department. During the interview, she admitted that she was with

Defendant at 904 Hampton Street prior to contacting Maddox and arranging a

meeting with him at Optimist Park. She stated that she had set up the meeting in

order to retaliate against Maddox for having previously robbed her cousin. Bowen

told Detective Styers that she, Defendant, and Raborn had all been present at

Optimist Park earlier that day. She further stated that when she saw Defendant and

Raborn approaching the bench where she and Maddox were sitting she immediately

ran back to the house at 904 Hampton Street.

      Bowen also told Detective Styers that by the time Defendant and Raborn

returned to 904 Hampton Street from Optimist Park “the police were already circling

the block.” During his interview with Detective Styers, Defendant agreed to Bowen’s

account of the events, stating: “That’s what happened. She said we did it for her

cousin, so that’s what happened.”

      Detective Lee Farris also investigated the incident. He examined the picnic

shelter area and found a small amount of marijuana, a .45 caliber shell casing, and a

damaged gold watch.

      Detective Farris subsequently executed a search warrant on the house located

at 904 Hampton Street.      Inside the residence, he discovered a piece of a gold

watchband matching the damaged watch he had found at Optimist Park.



                                           -4-
                                  STATE V. STROUD

                                  Opinion of the Court



      Defendant was indicted by a grand jury on 12 January 2015 for robbery with

a dangerous weapon and conspiracy to commit robbery with a dangerous weapon. A

jury trial was held beginning on 16 February 2017 before the Honorable Robert C.

Ervin in Cleveland County Superior Court. At the close of the State’s evidence,

Defendant moved to dismiss both charges, and the trial court denied the motion. He

renewed his motion to dismiss at the close of all the evidence, which was also denied.

      On 20 February 2017, the jury found Defendant guilty of both charges. The

trial court sentenced Defendant to a term of 72 to 99 months imprisonment.

Defendant gave oral notice of appeal.

                                        Analysis

I.   Sufficiency of Indictment

      In his first argument on appeal, Defendant contends that the trial court lacked

jurisdiction to enter judgment against him because his indictment was fatally

defective. He asserts that because the indictment misspelled his middle name and

incorrectly identified his race and date of birth, it failed to “clearly and positively

identify [Defendant] as the perpetrator of the charged offense.”

      Defendant did not challenge the sufficiency of the indictment at trial.

However, it is well-established that “when an indictment is alleged to be facially

invalid, thereby depriving the trial court of its jurisdiction, it may be challenged at

any time, notwithstanding a defendant’s failure to contest its validity in the trial



                                          -5-
                                    STATE V. STROUD

                                   Opinion of the Court



court.” State v. Call, 353 N.C. 400, 429, 545 S.E.2d 190, 208 (citation omitted), cert.

denied, 534 U.S. 1046, 151 L. Ed. 2d. 548 (2001). We review the sufficiency of an

indictment de novo. State v. Marshall, 188 N.C. App. 744, 748, 656 S.E.2d 709, 712

(citation omitted), disc. review denied, 362 N.C. 368, 661 S.E.2d 890 (2008).

      This Court has held that “[a] valid bill of indictment is essential to the

jurisdiction of the Superior Court to try an accused for a felony . . . .” State v. Moses,

154 N.C. App. 332, 334, 572 S.E.2d 223, 226 (2002) (citation omitted). An indictment

“is constitutionally sufficient if it apprises the defendant of the charge against him

with enough certainty to enable him to prepare his defense and to protect him from

subsequent prosecution of the same offense.” State v. Jones, 188 N.C. App. 562, 564,

655 S.E.2d 915, 917 (2008) (citation and quotation marks omitted).

      In the present case, Defendant’s middle name was incorrectly spelled in the

indictment as “Rashawn.” His actual middle name is “Rashaun.” Our Supreme Court

has held that “[a]n indictment must clearly and positively identify the person charged

with the commission of the offense.” State v. Simpson, 302 N.C. 613, 616, 276 S.E.2d
361, 363 (1981) (citation omitted).     “The name of the defendant, or a sufficient

description if his name is unknown, must be alleged in the body of the indictment;

and the omission of his name, or a sufficient description if his name is unknown, is a

fatal and incurable defect.” Id. (citation omitted).




                                          -6-
                                  STATE V. STROUD

                                  Opinion of the Court



      In State v. Higgs, 270 N.C. 111, 153 S.E.2d 781 (1967), our Supreme Court held

that minor mistakes in the spelling of a defendant’s name in an indictment do not —

without more — render the indictment defective. Id. at 113, 153 S.E.2d at 782. In

that case, the defendant’s given name was Burford Murril Higgs. However, the

indictment listed his name as Beauford Merrill Higgs.       Id.   In ruling that the

indictment was sufficient, the Supreme Court concluded as follows:

             On the trial, no point was made of the slight variance in
             the given names of Beauford and Burford and of the slight
             variance in the spelling of the middle name, and defendant
             will not now be heard to say that he is not the man named
             in the bill of indictment. Where defendant is tried without
             objection under one name, and there is no question of
             identity, he will not be allowed on appeal to contend that
             his real name was different.

Id. (citation and quotation marks omitted); see also State v. Vincent, 222 N.C. 543,

544, 23 S.E.2d 832, 833 (1943) (“Here, the two names, ‘Vincent’ and ‘Vinson,’ sound

almost alike. . . . He was tried under the name of Vincent, without objection or

challenge, and sentenced under the same name. There being no question as to his

identity, he may retain the name for purposes of judgment.” (citation omitted)).

      In the present case, the misspelling of Defendant’s middle name in the

indictment differed by only one letter from the correct spelling. As shown above, our

appellate courts have made clear that such minor spelling errors do not render an

indictment defective absent a showing that the defendant was prejudiced by the error




                                         -7-
                                  STATE V. STROUD

                                  Opinion of the Court



in preparing his defense. See Higgs, 270 N.C. at 113, 153 S.E.2d at 782. Defendant

has made no such showing here.

      In addition to the misspelling of his middle name, the indictment also

contained two other mistakes. First, it listed his race as white despite the fact that

he is black. Second, his date of birth was set out in the indictment as 31 August 1991

when, in fact, his correct birth date is 2 October 1991. Neither of these mistakes,

however, caused Defendant’s indictment to be defective.

      “Allegations beyond the essential elements of the crime sought to be charged

are irrelevant and may be treated as surplusage.” State v. Taylor, 280 N.C. 273, 276,

185 S.E.2d 677, 680 (1972). This Court has held that “a mistake in such information

which is mere surplusage may be ignored if its inclusion has not prejudiced

defendant.” State v. Sisk, 123 N.C. App. 361, 366, 473 S.E.2d 348, 352 (1996) (citation

omitted), aff’d in part, 345 N.C. 749, 483 S.E.2d 440 (1997).

      In State v. Oliver, 302 N.C. 28, 274 S.E.2d 183 (1981), the defendant argued

that his indictment was fatally defective because it “described him as being a resident

of Robeson County when in fact he resided in Columbus County.” Id. at 43, 274 S.E.2d

at 193. Our Supreme Court held that the indictment was sufficient despite the error.

             Defendant’s argument is, of course, frivolous.         His
             residence is immaterial. General Statute 15A-924 requires
             a criminal pleading to contain the name or other
             identification of the defendant. The indictments contained
             defendant’s name. The allegations as to his county of
             residence, if this is what was intended by the language in


                                         -8-
                                        STATE V. STROUD

                                        Opinion of the Court



               the indictment, is at most surplusage. Consequently any
               such error is not fatal.

Id. (internal citation, quotation marks, ellipsis, and brackets omitted).

       Defendant concedes in his brief that no requirement exists that an indictment

include the race or date of birth of a defendant. Instead, he argues, the “cumulative

effect of these errors resulted in an indictment that was fatally defective for not

clearly and positively identifying the person charged with the commission of the

alleged offenses.” We disagree.

       As noted above, a valid indictment need only contain “[t]he name of the

defendant, or a sufficient description if his name is unknown[.]” Simpson, 302 N.C.

at 616, 276 S.E.2d at 363. Thus, the inaccuracies concerning his race and date of

birth constitute “mere surplusage” that “may be ignored if its inclusion has not

prejudiced defendant.”        Sisk, 123 N.C. App. at 366, 473 S.E.2d at 352 (citation

omitted).

       Defendant makes no contention in this appeal that he was prejudiced in his

ability to defend himself against the charges contained in his indictment as a result

of these errors. Therefore, although admittedly the indictment was not a model of

precision, we are satisfied that it was not fatally defective.1


       1 Defendant’s alternative argument is that a fatal variance existed between his indictment and
the evidence presented by the State at trial as a result of the inaccuracies discussed above. However,
as the State notes, the Defendant did not raise this argument below. Therefore, he has waived
appellate review of this issue pursuant to Rule 10(a) of the North Carolina Rules of Appellate



                                                -9-
                                         STATE V. STROUD

                                         Opinion of the Court



II.   Denial of Motion to Dismiss Conspiracy Charge

       Defendant next argues that the trial court erred in failing to grant his motion

to dismiss the charge of conspiracy to commit armed robbery with a dangerous

weapon. He contends that the State presented insufficient evidence of the existence

of an agreement between Defendant and another person to rob Maddox so as to allow

this charge to be submitted to the jury.

       “A trial court’s denial of a defendant’s motion to dismiss is reviewed de novo.”

State v. Watkins, __ N.C. App. __, __, 785 S.E.2d 175, 177 (citation omitted), disc.

review denied, 369 N.C. 40, 792 S.E.2d 508 (2016). On appeal, this Court must

determine “whether there is substantial evidence (1) of each essential element of the

offense charged, or of a lesser offense included therein, and (2) of defendant’s being

the perpetrator[.]” State v. Fritsch, 351 N.C. 373, 378, 526 S.E.2d 451, 455 (citation

omitted), cert. denied, 531 U.S. 890, 148 L. Ed. 2d 150 (2000).

       Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” State v. Smith, 300 N.C. 71, 78-79, 265
S.E.2d 164, 169 (1980) (citation omitted). Evidence must be viewed in the light most

favorable to the State with every reasonable inference drawn in the State’s favor.

State v. Rose, 339 N.C. 172, 192, 451 S.E.2d 211, 223 (1994), cert. denied, 515 U.S.



Procedure. See N.C. R. App. P. 10(a)(1) (“In order to preserve a question for appellate review, a party
must have presented to the trial court a timely request, objection, or motion, stating the specific
grounds for the ruling the party desired the court to make if the specific grounds were not apparent
from the context.”).

                                                - 10 -
                                  STATE V. STROUD

                                  Opinion of the Court



1135, 132 L. Ed. 2d 818 (1995). “Contradictions and discrepancies are for the jury to

resolve and do not warrant dismissal.” Smith, 300 N.C. at 78, 265 S.E.2d at 169

(citation omitted).

             A criminal conspiracy is an agreement between two or
             more people to do an unlawful act or to do a lawful act in
             an unlawful manner. In order to prove conspiracy, the
             State need not prove an express agreement; evidence
             tending to show a mutual, implied understanding will
             suffice. This evidence may be circumstantial or inferred
             from the defendant’s behavior.

State v. Shelly, 176 N.C. App. 575, 586, 627 S.E.2d 287, 296 (2006) (internal citations

and quotation marks omitted). This Court has recognized that “[d]irect proof of

conspiracy is rarely available, so the crime must generally be proved by

circumstantial evidence.” State v. Oliphant, 228 N.C. App. 692, 703, 747 S.E.2d 117,

125 (2013) (citation and quotation marks omitted), disc. review denied, 367 N.C. 289,

753 S.E.2d 677 (2014).

      In Oliphant, the defendants were convicted of conspiracy to commit robbery

with a dangerous weapon. Id. at 694, 747 S.E.2d at 120. The evidence showed that

they had approached the victim from behind as she walked alone late at night. Id. at

704, 747 S.E.2d at 125. One defendant held a gun while the other defendant took the

victim’s cell phone and pocketbook. In reviewing the sufficiency of the evidence to

support the offense of conspiracy to commit armed robbery, we reasoned that the

behavior of the defendants demonstrated “a mutual implied understanding that they



                                         - 11 -
                                  STATE V. STROUD

                                  Opinion of the Court



would together approach the victim, and with the aid of a firearm, relieve her of her

possessions[.]” Id. As a result, we held that sufficient evidence had been presented

of a conspiracy to survive the defendant’s motion to dismiss. Id.

      State v. Young, __ N.C. App. __, 790 S.E.2d 182 (2016), involved two separate

robberies committed in similar fashion that occurred in close geographic and

temporal proximity to one another. Id. at __, 790 S.E.2d at 184-85. The evidence

showed that the defendant — who was ultimately convicted of conspiracy to commit

armed robbery — wore a blue bandana over his face and pointed a shotgun at the

first victim while the defendant’s accomplices took his car keys. Id. at __, 790 S.E.2d

at 184. They then stole the victim’s car and drove to a nearby apartment complex

where the defendant robbed the second victim. Id. at __, 790 S.E.2d at 185. Both

victims later identified the defendant from photo lineups as the person who had

robbed them. Id. at __, 790 S.E.2d at 185. This Court held that the trial court did

not err in denying the defendant’s motion to dismiss the conspiracy charge,

concluding that “[a]lthough the evidence is circumstantial, it does support the

inference that defendant and [his accomplices] agreed to take [the first victim’s] car

and to go on to commit other unlawful acts, with defendant wielding the shotgun and

another person driving the car.” Id. at __, 790 S.E.2d at 187.

      In the present case, Maddox identified Defendant, Raborn, and Bowen as the

individuals who had robbed him. Furthermore, Defendant confirmed to Detective



                                         - 12 -
                                   STATE V. STROUD

                                   Opinion of the Court



Styers the accuracy of Bowen’s pre-trial statement that the robbery at Optimist Park

was in retaliation for Maddox having previously robbed Bowen’s cousin.

      Thus, sufficient evidence was offered at trial to establish Defendant’s

participation in a conspiracy to commit robbery with a dangerous weapon. Therefore,

we hold that the trial court did not err in denying Defendant’s motion to dismiss the

conspiracy charge.

III. Due Process

      Finally, Defendant contends that Bowen’s compelled appearance at trial as a

witness for the State violated his “due process right to a fair trial under the Sixth and

Fourteenth Amendments.” Specifically, he argues that the prosecutor improperly

coerced Bowen into testifying by threatening to charge her with obstruction of justice

if she refused to do so and by the prosecutor also telling Bowen that she would make

inquiries on Bowen’s behalf regarding possible visitation with Bowen’s son if she

agreed to testify for the State.

      It is well settled that constitutional issues “not raised and passed upon at trial

will not be considered for the first time on appeal.” State v. Garcia, 358 N.C. 382,

415, 597 S.E.2d 724, 748 (2004) (citation and quotation marks omitted), cert. denied,

543 U.S. 1156, 161 L. Ed. 2d 122 (2005). There is no indication in the record that

Defendant asserted this argument in the trial court. Therefore, we deem the issue

waived. See State v. Flippen, 349 N.C. 264, 276, 506 S.E.2d 702, 709-10 (1998)



                                          - 13 -
                                   STATE V. STROUD

                                   Opinion of the Court



(holding that defendant’s failure to raise constitutional issue at trial waived appellate

review of that question), cert. denied, 526 U.S. 1135, 143 L. Ed. 2d 1015 (1999).

However, even had Defendant properly preserved the issue, his argument lacks

merit.

         “A defendant’s sixth amendment right to present his own witnesses to

establish a defense is a fundamental element of due process of law, and is therefore

applicable to the states through the due process clause of the fourteenth amendment.”

State v. Melvin, 326 N.C. 173, 184, 388 S.E.2d 72, 77 (1990) (citation omitted). Our

Supreme Court has stated that “[w]hether judicial or prosecutorial admonitions to

defense or prosecution witnesses violate a defendant’s right to due process rests

ultimately on the facts in each case.”      Id. at 187, 388 S.E.2d at 79.      However,

“[w]itnesses should not be discouraged from testifying freely nor intimidated into

altering their testimony.” Id.

         The prosecutor in Melvin repeatedly threatened two witnesses for the State

with perjury in the days leading up to trial if they changed their testimony. Id. at

182-83, 388 S.E.2d at 76-77. He also engaged in a shouting match with the witnesses

during which he grabbed one of them “by the arm, used profanity, and threatened

[them] with jail if they changed their story.” Id. at 183, 388 S.E.2d at 77. Our

Supreme Court held that the defendant’s due process rights had not been violated by

the prosecutor’s conduct for two reasons: (1) the prosecutor’s actions did not prevent



                                          - 14 -
                                    STATE V. STROUD

                                    Opinion of the Court



a witness “otherwise prepared to testify for a defendant, from doing so[;]” and (2) the

prosecutor’s conduct did not “result in any of the witnesses testifying more favorably

for the State than they otherwise would have.” Id. at 189-90, 388 S.E.2d at 81.

         Conversely, this Court held in State v. Mackey, 58 N.C. App. 385, 293 S.E.2d
617, appeal dismissed and disc. review denied, 306 N.C. 748, 295 S.E.2d 761 (1982),

that a new trial was required where a defense witness recanted his earlier testimony

favoring the defendant after being threatened with perjury by a police detective and

offered immunity by the District Attorney “if he would take the stand again and tell

the truth.”     Id. at 387, 293 S.E.2d at 618.        We concluded that the witness’s

“intimidation by a police detective and the offer of immunity by the District Attorney,

who are symbols of the government’s power to prosecute offenders, likewise deprived

defendant of due process of law.” Id. at 388, 293 S.E.2d at 619 (citation omitted).

         Here, the following exchange took place between Bowen and the prosecutor at

trial:

               [PROSECUTOR]: Abreanne, is it fair to say you don’t want
               to be here?

               [BOWEN]: Yes, it is, ‘cause I don’t.

               [PROSECUTOR]: Did you and I have a conversation up in
               the jail?

               [BOWEN]: Um-hmm (affirmative), and you basically told
               me if I didn’t get on the stand you was gonna criminally
               charge me with obstruction of justice.



                                           - 15 -
                                  STATE V. STROUD

                                  Opinion of the Court



             ....

             [PROSECUTOR]: Abreanne, did I tell you that I could get
             you a visit with your son, or did I tell you I would ask?

             [BOWEN]: You told me that you could get me a visit with
             my child and you would write the prison and ask them to
             get -- you would write a report and ask them to give me
             game days.

             [PROSECUTOR]:       I told you that I was in charge of
             visitation?

             [BOWEN]: No, but you told me that you could possibly get
             me a visit with my son, yes.

      Throughout her direct examination, Bowen either remained silent in response

to the prosecutor’s questions concerning the 4 January 2015 incident or simply stated

that she did not want to answer the question.            Ultimately, the State requested

permission from the trial court to treat Bowen as a hostile witness and ask her

leading questions. After the court granted her request, the prosecutor asked Bowen

about her pre-trial statement to Detective Styers.

             [PROSECUTOR]: And you told the officer that the three
             people in custody were the ones that did it, right?

             [BOWEN]: (No audible response)

             [PROSECUTOR]: Right, Abreanne?

             [BOWEN]: Yes, ma’am.

             [PROSECUTOR]: Okay, and [Defendant], even though
             he’s the father of your baby, and you don’t want to be here,
             he was one of the three, wasn’t he?


                                         - 16 -
                    STATE V. STROUD

                    Opinion of the Court




[BOWEN]: (No audible response)

[PROSECUTOR]: He was one of the three, wasn’t he?

[BOWEN]: (No audible response)

[PROSECUTOR]: Abreanne, can you tell the truth?

[DEFENSE COUNSEL]: Objection.

....

[PROSECUTOR]: Let me ask it this way. Did you tell the
detective that interviewed you that [Defendant] was one of
the three?

[DEFENSE COUNSEL]: Objection.

[THE COURT]: Do you recall telling the detective that?

[BOWEN]: No, ma’am.

[PROSECUTOR]: Okay, you don’t recall that?

[BOWEN]: (No audible response)

....

[BOWEN]: I remember telling the detective that he didn’t
touch the guy’s stuff or anything.

[PROSECUTOR]: You remember telling the detective that
[Defendant] didn’t touch the guy or his stuff?

[BOWEN]: Um-hmm (affirmative).

[PROSECUTOR]: How do you know that?

[BOWEN]: I remember telling him that.


                           - 17 -
                                 STATE V. STROUD

                                 Opinion of the Court




             [PROSECUTOR]: Okay. Is that true?

             [BOWEN]: That I know of, yes, ma’am, because I took off
             running--

             [PROSECUTOR]: Okay, that’s right.

             [BOWEN]: --as far as I know.

             [PROSECUTOR]: So you don’t know; is that right?

             [BOWEN]: Yes, ma’am.

      We reject Defendant’s argument that Bowen’s testimony resulted in a violation

of his due process rights. Defendant does not assert that he intended to call Bowen

as a defense witness but was prevented from doing so by the State. Furthermore, the

circumstances surrounding Bowen’s agreement to testify as the State’s witness did

not result in Bowen testifying more favorably for the State than she otherwise would

have. See Melvin, 326 N.C. at 190, 388 S.E.2d at 81. To the contrary, as the above-

quoted portion of her testimony makes clear, her testimony was largely unhelpful to

the State. Accordingly, Defendant has failed to show a due process violation.

                                   Conclusion

      For the reasons stated above, we conclude that Defendant received a fair trial

free from error.

      NO ERROR.

      Chief Judge McGEE and Judge TYSON concur.



                                        - 18 -